Hough, C. J.
1. practice in suron“ous°instructl0ns' A rehearing was granted in this cause for the reason that it was brought to the attention of the courf that the printed abstract on which our opinion was founded, was incorrect, and that it appeared from the record in the cause that precisely the same instructions which were complained of by the appellant and were condemned in our opinion, were also given at the request of the appellant.
2. evidence. In our original opinion reversing the judgment of the common pleas court, we also stated that: “ The necessary correspondence between the plaintiff and Father O’Keefe, in regard to the preparation and progress of the cause was itself a part of the labor in the cause, but the statements of the plaintiff therein contained as to the services rendered by him were inadmissible to prove either the extent or value of such services/" As the judgment was reversed because of the supposed error in giving instructions, this statement was made chiefly as a direction to the lower court in ie-trying the cause, and without any comparison of the statements contained in these letters *335with the other testimony in the cause. Erom an examination of the manuscript record it appears that much of the objectionable matter contained in the letters properly appears in other parts of the record, and the substance thereof was included in a hypothetical statement on which the testimony of “ professional men ” as to the value of plaintiff’s services was based.
The letter of the plaintiff’s son, commented upon in the argument at the re-hearing, was properly in evidence for the purpose of showing a demand.
Besides, as these letters were properly in evidence for one purpose, the defendant should have asked an instruction from the court limiting the uses to which they should be put by the jury in making up their verdict. This was not done, and as we cannot see that the jury were misled by anything contained in these letters which were properly before them, and as there is abundant testimony outside of these letters to sustain the verdict of the jury, we will affirm the judgment of the common pleas court.
The other judges concur, except Judge Sherwood, not sitting.